Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 21, 2015

                                      No. 04-15-00693-CV

                                       Teresita CUTLER,
                                           Appellant

                                                 v.

                                    Ernest Eugene CUTLER,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00007
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       The district clerk’s motion for extension of time to file the record is granted in part and
denied in part. We order Donna Kay McKinney, Bexar County District Clerk, to file the clerk’s
record by January 13, 2016.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court